Citation Nr: 9916373	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in October 1995 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, for 
additional development.  The case is again before the Board 
for adjudication.

The issues of entitlement to service connection for back and 
right hip disabilities were withdrawn by the veteran at his 
personal hearing at the RO in December 1998.  Consequently, 
those issues are not part of the current appeal.

A claim for a total disability rating based on 
unemployability due to service-connected disability was 
received in June 1995.  At that time, the veteran was not 
service-connected for any disability.  In view of the Board's 
decision herein, the RO should appropriately address the 
veteran's total rating claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's psychiatric disability originated in 
service. 


CONCLUSION OF LAW

Psychiatric disability was incurred during active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d)(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a). 

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's service medical records show that he had a 
swollen lip in August 1965, which was not due to trauma; the 
examiner's impression was angio-neurotic edema.  In August 
1967 the veteran complained of diarrhea and headaches, which 
were considered to be due to tension.  It was noted later in 
August 1967 that the veteran still had diarrhea but with 
decreased frequency.  The veteran's psychiatric condition was 
noted to be normal on discharge examination in May 1968.

On VA general medical examination in September 1992, the 
diagnoses included suicidal ideations, chronic depression, 
and anxiety.  On VA special psychiatric examination in 
September 1992, the veteran complained of residuals of 
stress, including nervousness, since working as a fire 
fighter and rescuer in service.  He noted frequent crying, 
nightmares, insomnia, suicidal ideation, poor concentration, 
and periods of severe anhedonia.  Mental status examination 
revealed a flat affect and depressed mood.  The diagnosis was 
chronic anxiety and depression, severe, related to service 
experiences.

Also on file is a July 1993 decision of the Social Security 
Administration, which granted the veteran disability benefits 
based on his psychiatric disability.

On VA special psychiatric examination in October 1996, the 
veteran's complaints included insomnia, irritability, 
nervousness, nightmares, and isolation from others.  He said 
that he had had problems since service and had not been able 
to sustain any gainful employment for many years because of 
problems dealing with people.  Mental status examination 
revealed that the veteran had a somewhat depressed mood with 
poor insight and fair judgment.  He got extremely anxious and 
labile during the interview talking about his military 
service; the interview was interrupted several times due to 
increased anxiety describing events.  He also had some vague 
paranoid ideations.  The pertinent diagnoses were generalized 
anxiety with panic attacks, severe, related to the veteran's 
experiences in service; and paranoid personality.

Also on file is an August 1997 opinion from a VA psychologist 
who reviewed the veteran's claims file, but did not interview 
him, in order to determine whether there was evidence showing 
continuity of psychiatric symptomatology.  According to the 
examiner, there were several bits of evidence in the 
veteran's claims file that were consistent with the view that 
the veteran's problems with anxiety began in service, 
including the findings in service of angio-neurotic edema, 
tension headaches and diarrhea, although there was no 
diagnostic impression that the diarrhea was due to anxiety.  
The examiner also concluded that the claims file did not 
provide clear evidence that the veteran's anxiety had existed 
continuously since service, since there was no evidence of 
treatment prior to 1992.

The veteran testified at his December 1998 personal hearing 
at the RO that he initially had problems with anxiety, 
nightmares about an airplane crash he had seen in service, 
and insomnia while he was still on active duty, and that he 
has continued to have psychiatric symptomatology since 
service.

On VA psychiatric examination by a board of two VA physicians 
in March 1999, who each indicated that the file had been 
reviewed, the examiners noted that the veteran continued to 
complain of psychiatric symptomatology that included 
isolation from others, insomnia, nervousness, and depression.  
The veteran's medications included medication for anxiety.  
On mental status examination, the veteran appeared mildly 
depressed to one examiner and admitted to fleeting suicidal 
thoughts but no active plans; he also had some paranoid 
thoughts.  The pertinent diagnoses from one of the examiners 
were anxiety disorder, not otherwise specified; dysthymic 
disorder; bipolar disorder, by history; alcohol abuse, in 
full remission by history; and rule out post-traumatic stress 
disorder (doubt it).  This examiner concluded that the 
veteran's anxiety symptoms seemed to be related to military 
service.  The other examiner diagnosed generalized anxiety 
disorder and obsessive-compulsive personality disorder, by 
history, and concluded that there was a possibility that the 
underlying etiology of the veteran's psychiatric 
symptomatology was likely to be related to his military 
duties.

The above evidence reveals that although a psychiatric 
disability was not diagnosed in service, angio-neurotic edema 
and tension headaches were diagnosed.  The veteran also had 
some problems with diarrhea, although the cause of the 
diarrhea is unclear.  When given psychiatric examinations by 
VA physicians in September 1992 and October 1996, it was 
concluded that the veteran had an anxiety disorder that was 
related to his experiences in service.  A VA psychologist who 
reviewed the file but did not interview the veteran concluded 
that there was some evidence in service that was consistent 
with the conclusion that his problems began in service but 
that there was no clear evidence of continuity of 
symptomatology after discharge.  Further psychiatric 
evaluation by two VA physicians in March 1999 also reveals a 
diagnosis of anxiety disorder.  One of the examiners 
concluded that the veteran's current anxiety disability 
seemed to be related to service and the other indicated that 
this was a possibility.  Based on the above, the Board 
concludes that the preponderance of the evidence supports the 
veteran's claim for service connection for psychiatric 
disability.







ORDER

Service connection for psychiatric disability is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

